Name: 2006/245/EC: Council Decision of 27 February 2006 on the conclusion, on behalf of the European Community and its Member States, of a Protocol to the Agreement between the European Community and its Member States, of the one part, and the Swiss Confederation, of the other, on the free movement of persons, regarding the participation, as contracting parties, of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic, pursuant to their accession to the European Union
 Type: Decision
 Subject Matter: Europe;  European construction;  international affairs;  international law
 Date Published: 2006-03-28; 2010-11-04

 28.3.2006 EN Official Journal of the European Union L 89/28 COUNCIL DECISION of 27 February 2006 on the conclusion, on behalf of the European Community and its Member States, of a Protocol to the Agreement between the European Community and its Member States, of the one part, and the Swiss Confederation, of the other, on the free movement of persons, regarding the participation, as contracting parties, of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic, pursuant to their accession to the European Union (2006/245/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 310, in conjunction with the second sentence of the first subparagraph of Article 300(2) and the second subparagraph of Article 300(3) thereof, Having regard to the Act of Accession annexed to the Treaty of Accession of 2003, and in particular Article 6(2) thereof, Having regard to the proposal from the Commission, Having regard to the assent of the European Parliament (1), Whereas: (1) Following the authorisation given to the Commission on 5 May 2003, negotiations with the Swiss Confederation for a Protocol to the Agreement between the European Community and its Member States, of the one part, and the Swiss Confederation, of the other, on the free movement of persons, regarding the participation, as contracting parties, of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic, pursuant to their accession to the European Union have been concluded. (2) According to Council Decision of 26 October 2004, and pending its conclusion at a later date, this Protocol was signed on behalf of the European Community and its Member States on 26 October 2004. (3) The Protocol should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Protocol to the Agreement between the European Community and its Member States, of the one part, and the Swiss Confederation, of the other, on the free movement of persons, regarding the participation, as contracting parties, of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic, pursuant to their accession to the European Union, is hereby approved on behalf of the European Community and its Member States. The text of the Protocol is attached to this Decision. Article 2 The President of the Council shall, on behalf of the Community and its Member States, give the notification provided for in Article 6 of the Protocol (2). Done at Brussels, 27 February 2006. For the Council The President U. PLASSNIK (1) Not yet published in the Official Journal. (2) The date of entry into force of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council.